
	
		II
		111th CONGRESS
		1st Session
		S. 436
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect youth
		  from exploitation by adults using the Internet, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Stopping Adults Facilitating
			 the Exploitation of Today’s Youth Act of 2009 or the
			 SAFETY Act.
		2.Financial
			 facilitation of access to child pornography
			(a)OffenseChapter
			 95 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1960A.Financial
				facilitation of access to child pornographyWhoever knowingly conducts, or attempts or
				conspires to conduct, a financial transaction (as defined in section 1956(c))
				in or affecting interstate or foreign commerce, knowing that such transaction
				will facilitate access to, or the possession of, child pornography (as defined
				in section 2256) shall be fined under this title or imprisoned not more than 20
				years, or
				both.
					.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1960A. Financial facilitation of access to
				child
				pornography.
					
					.
			3.Internet
			 facilitation of child pornography and exploitation of children
			(a)OffenseChapter
			 95 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1960B.Internet
				facilitation of child pornography and exploitation of children
						(a)OffenseWhoever, being an Internet content hosting
				provider or email service provider, knowingly engages in any conduct the
				provider knows or has reason to believe facilitates access to, or the
				possession of, child pornography (as defined in section 2256) shall be fined
				under this title or imprisoned not more than 10 years, or both.
						(b)DefinitionsAs
				used in this section—
							(1)the term
				Internet content hosting provider means a service that—
								(A)stores, through
				electromagnetic or other means, electronic data, including the content of web
				pages, electronic mail, documents, images, audio and video files, online
				discussion boards, and weblogs; and
								(B)makes such data
				available via the Internet; and
								(2)the term
				email service provider means a person that—
								(A)provides a
				service, using the Internet, for the transmission, receipt, storage, and
				retrieval, by registered users, of electronic mail messages; and
								(B)receives the
				content of, and recipient list for, electronic mail messages that it transmits,
				receives, or stores for the person or entity procuring such
				services.
								.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1960B. Internet facilitation of child
				pornography and exploitation of
				children.
					
					.
			4.Money laundering
			 predicateSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
			(1)by inserting
			 1466A (relating to obscene visual representation of the abuse of
			 children), before section 1708;
			(2)by inserting 1960A (relating to
			 financial facilitation of access to child pornography), 1960B (relating to
			 Internet facilitation of child pornography and exploitation of
			 children), before section 2113; and
			(3)by inserting
			 2260A (relating to increased penalties for registered sex
			 offenders), before section 2280.
			5.Retention of
			 records by electronic communication service providersSection 2703 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(h)Retention of
				certain records and informationA provider of an electronic
				communication service or remote computing service shall retain for a period of
				at least two years all records or other information pertaining to the identity
				of a user of a temporarily assigned network address the service assigns to that
				user.
				.
		6.Increased
			 penalties for sexual exploitation of childrenSection 2251(e) of title 18, United States
			 Code, is amended—
			(1)by striking
			 15 years nor more than 30 years and inserting 20 years or
			 for life; and
			(2)by striking
			 not less than 25 years nor more than 50 years, and all that
			 follows through not less than 30 years nor more than life. and
			 inserting life..
			7.Increased
			 penalties for activities relating to material involving the sexual exploitation
			 of childrenSection 2252(b) of
			 title 18, United States Code, is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
				(B)by striking
			 not less than 15 years nor more than 40 years. and inserting
			 not less than 30 years or for life.; and
				(2)in paragraph
			 (2)—
				(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
				(B)by striking
			 10 years nor more than 20 years. and inserting 20 years
			 or for life..
				8.Increased
			 penalties for activities relating to material constituting or containing child
			 pornographySection 2252A(b)
			 of title 18, United States Code, is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
				(B)by striking
			 not less than 15 years nor more than 40 years and inserting
			 not less than 30 years or for life; and
				(2)in paragraph
			 (2)—
				(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
				(B)by striking
			 10 years nor more than 20 years and inserting 20 years or
			 for life.
				9.Additional RICO
			 predicatesSection 1961(1) of
			 title 18, United States Code, is amended—
			(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records, after 473 (relating to
			 counterfeiting),; and
			(2)by inserting
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds), after section 664 (relating to embezzlement from
			 pension and welfare funds),.
			10.Additional
			 resources for the Innocent Images National Initiative
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director of the Federal Bureau of
			 Investigation to carry out the Innocent Images National Initiative, $30,000,000
			 for each of the fiscal years 2010 through 2014.
			(b)AvailabilityAny
			 amounts appropriated pursuant to
			 subsection (a) shall remain available until
			 expended.
			
